Citation Nr: 0616308	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel







INTRODUCTION

The veteran had active service from July 1978 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The claim was previously before the Board in August 2005, at 
which time it was remanded for additional development.  

The Board observes that in its August 2005 remand, the 
disability at issue was characterized as hypertensive 
cardiovascular disease.  However, a review of the record 
reflects that the issue that the veteran appealed, that was 
developed by the RO, and that was properly before the Board 
for appellate review was that of hypertensive vascular 
disease.  Therefore, the proper characterization of the issue 
on appeal is that which is found on the coversheet of this 
decision.


FINDING OF FACT

The veteran's hypertensive vascular disease is manifested by 
diastolic blood pressure readings ranging from 80 mm Hg to 
124 mm Hg that are not predominately 120 mm Hg or greater.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
hypertensive vascular disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.104, Diagnostic Code 7101 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of February 2003 and October 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, as well as requested that he submit 
any evidence in his possession that pertains to the claim.

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the January 2004 
statement of the case and September 2005 supplemental 
statement of the case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the veteran here.  

The February 2003 and October 2004 letters also failed to 
discuss the law pertaining to effective dates.  However, 
because the instant decision denies the veteran's claim for 
an increased rating, no effective date will be assigned.  As 
such, the absence of notice as to effective dates does not 
prejudice the veteran here.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
outpatient treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Legal Analysis

The veteran asserts that an evaluation in excess of 20 
percent is warranted for his hypertensive vascular disease.  
Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005), a 20 
percent rating requires that the evidence show diastolic 
pressure that is predominantly 110 or more, or that systolic 
pressure is predominantly 200 or more.  In order to assign 
the next higher, 40 percent evaluation, the evidence must 
show that the veteran has diastolic pressure that is 
predominantly 120 or more.  A 60 percent rating requires 
diastolic pressure predominantly 130 or more.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2005). 

However, the Board, after a careful review of the veteran's 
medical records, concludes that findings commensurate with an 
evaluation in excess of 20 percent are not contained in the 
record.  In this regard, the veteran's blood pressure was 
checked on numerous occasions during the rating period on 
appeal.  During this time, the veteran had systolic blood 
pressure readings ranging from a low of 130 mm Hg to a high 
of 204 mm Hg.  His diastolic blood pressure readings ranged 
from a low of 80 mm Hg to a high of 124 mm Hg.  However, the 
Board notes that the majority of the over 30 diastolic blood 
pressure readings of record do not demonstrate diastolic 
levels of 120 mm Hg or greater.  In fact, there are only four 
such findings of record-in April 2004 where the diastolic 
readings were 123 mm Hg and 124 mm Hg and in April 2005 where 
the diastolic readings were 120 mm Hg and 122 mm Hg.  Indeed, 
the Board observes the majority of the veteran's diastolic 
blood pressure readings were under 110 mm Hg.  

Accordingly, the Board finds that the clinical evidence of 
record demonstrates that the veteran's disability picture 
with respect to his hypertension more nearly approximates the 
currently assigned 20 percent evaluation.  As there is no 
evidence that his diastolic blood pressure readings are 
predominantly 120 mm Hg  or more, there is no basis for a 
higher disability evaluation at this time.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 20 percent 
for his service-connected hypertensive vascular disease.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).






ORDER

Entitlement to an evaluation in excess of 20 percent for 
hypertensive vascular disease is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


